 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   John Leo Davis,                                     No. CV-17-03166-PHX-SMB (CDB)
10                  Plaintiff,                           ORDER
11   v.
12   Paul Penzone, et al.,
13                  Defendants.
14
15
16          Prior to this case being assigned to this division, then Magistrate Judge Bade issued

17   a report and recommendation (Doc. 19). Plaintiff filed an objection that was never ruled
18   on. The Court has now reviewed the report and recommendation, Plaintiff’s objection and

19   Defendant’s reply to the objection.          The Court has reviewed the Report and

20   Recommendation de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1) (stating that
21   the court must make a de novo determination of those portions of the Report and
22   Recommendation to which specific objections are made). The Court agrees with the

23   Magistrate Judge’s determinations, accepts the recommended decision within the meaning

24   of Rule 72(b), Fed. R. Civ. P., and overrules Petitioner’s objections. See 28 U.S.C. §

25   636(b)(1) (stating that the district court “may accept, reject, or modify, in whole or in part,

26   the findings or recommendations made by the magistrate”).
27
28
 1         IT IS THEREFORE ORDERED that Report and Recommendation of the
 2   Magistrate Judge (Doc. 19) is accepted.
 3         Dated this 28th day of January, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
